--------------------------------------------------------------------------------


Exhibit 10.1
 
 
LEASE AGREEMENT
 
This LEASE AGREEMENT (this “Agreement”) is made as of November 19, 2004, by and
among CFHS Holdings, Inc., a Delaware corporation (“Lessee”), CFHS Equipment
Holdings Trust, a Delaware statutory trust (“Trust”) and CFHS Leasing, LLC, a
Delaware limited liability company (“LLC”) (Trust and LLC are individually
referred to herein as “Lessor” and collectively as “Lessors”). This Agreement is
entered into pursuant to that certain Sale and Leaseback Agreement dated as of
the date hereof, by and among Lessors and Lessee (the “Sale and Leaseback
Agreement”). The equipment listed on Exhibit A of the Sale and Leaseback
Agreement, together with all present and future additions, parts, accessories,
attachments, substitutions, repairs, improvements, and replacements thereof or
thereto shall be referred to as “Equipment” and Exhibit A of the Sale and
Leaseback Agreement shall be referred to herein as the “Schedule” (the Lease
Agreement, together with the Schedule hereinafter referred to as the “Lease”).
Except as contemplated herein, Lessors have no obligation to enter into any
additional leases with, or extend any future financing to, Lessee.
 
1.   LEASE. Subject to, and upon all of the terms and conditions of, this
Agreement and the Schedule, Lessors hereby agree to lease to Lessee and Lessee
hereby agrees to lease from Lessors the Equipment for the Term (as defined in
Paragraph 2 below) thereof. All rights of Lessors hereunder (including, but not
limited to, the right to give and receive notices and to exercise their rights
upon an Event of Default) shall be governed by that certain Tenants-in-Common
Agreement dated as of the date hereof, by and among Lessors and Lessee (the “TIC
Agreement,” the TIC Agreement, together with the Lease and the Sale and
Leaseback Agreement, shall hereinafter be referred to as the “Lease Documents”).
 
2.   TERM. The Lease shall be effective and the term of the Lease (“Term”) shall
commence on the date Lessors make the initial purchase of Equipment under the
Sale and Leaseback Agreement (the “Lease Commencement Date”) and, unless sooner
terminated (as hereinafter provided), shall expire on the date two years from
the date of this Agreement (the “Initial Term”). So long as no Event of Default
or event which, with the giving of notice, the passage of time, or both, would
constitute an Event of Default, shall have occurred and be continuing, Lessee
shall have the right to exercise up to three one-year renewal options, subject
to the provisions of this Paragraph 2 (the first renewal option, referred to
herein as the “First Renewal,” the second renewal option, referred to herein as
the “Second Renewal” and the third renewal option, referred to herein as the
“Third Renewal”). Lessee shall exercise the First Renewal by sending notice to
Lessors of Lessee’s intention to extend the Term for an additional year (the
“First Renewal Term”) at least thirty (30) day prior to the expiration of the
Initial Term. Lessee shall exercise the Second Renewal (if Lessee exercised the
First Renewal) by sending notice to Lessors of Lessee’s intention to extend the
Term for an additional year (the “Second Renewal Term”) at least thirty (30)
days prior to the expiration of the First Renewal Term. Lessee shall exercise
the Third Renewal (if Lessee exercised the First Renewal and the Second Renewal
and only if Lessors send the Lessors Extension Notice to Lessee, as defined in
the next sentence, to Lessee) by sending notice to Lessors of Lessee’s intention
to extend the Term for an additional year (the “Third Renewal Term”) at least
thirty (30) days prior to the expiration of the Second Renewal Term. If Lessee
exercises the First Renewal and the Second Renewal, the Term shall expire at the
end of the Second Renewal Term (without regard to whether Lessee attempts to
exercise the Third Renewal) unless Lessors send notice to Lessee (the “Lessors
Extension Notice”) at least forty-five (45) days prior to the expiration of the
Second Renewal Term of Lessors’ intention to permit Lessee to exercise the Third
Renewal. Obligations due to be performed by Lessee during the Term shall
continue until they have been performed in full.
 
 



-1-

--------------------------------------------------------------------------------




 
 
3.   RENT. Lessee shall pay Lessors rent for the use of the Equipment pursuant
to the terms of this Paragraph 3 (“Rent”). Rent shall accrue during the Initial
Term, and Lessee shall pay Lessors Rent attributable to the Initial Term at the
expiration of the Term (in connection with Lessee’s payment under its purchase
obligation pursuant to Paragraph 7 below), subject to Lessee’s right to pay Rent
currently as it accrues. Lessee shall pay Rent to Lessors on a quarterly basis
during each of the First Renewal Term, the Second Renewal Term and the Third
Renewal Term, in each case if Lessee exercises the applicable renewal option.
Rent during the Initial Term shall be equal to an annual rate of twelve percent
(12%) of the Purchase Price (as defined in the Sale and Leaseback Agreement,
taking into account the dates on which each installment of the Purchase Price is
actually paid to Lessee), compounded quarterly. The Rent during the First
Renewal Term shall be equal to an annual rate of thirteen percent (13%) of the
Purchase Price (compounded quarterly if Lessee fails to pay Rent currently as
required by this Paragraph 3). Rent during the Second Renewal Term shall be
equal to an annual rate of fourteen percent (14%) of the Purchase Price
(compounded quarterly if Lessee fails to pay Rent currently as required by this
Paragraph 3). Rent during the Third Renewal Term shall be equal to an annual
rate of fifteen percent (15%) of the Purchase Price (compounded quarterly if
Lessee fails to pay Rent currently as required by this Paragraph 3). If any Rent
or other amount payable by Lessee is not paid within five days after the day on
which it becomes payable, Lessee will pay on demand, as a late charge, an amount
equal to 5% of such unpaid Rent or other amount but only to the extent permitted
by applicable law. All payments provided for herein shall be payable to Lessors
at the address specified in Paragraph 23 below, or at any other place designated
by Lessors. For purposes of calculating the amount of Rent that accrues during
any period, the Purchase Price shall be reduced by 100/105ths of any amounts
treated as a reduction of Exercise Price in accordance with the last sentence of
Paragraph 7 below, as of the date such amounts are paid to Lessors.
 
4.   LEASE NOT CANCELABLE; LESSEE’S OBLIGATIONS ABSOLUTE. The Lease may not be
canceled or terminated except as expressly provided herein. Lessee’s obligation
to pay all Rent due or to become due hereunder shall be absolute and
unconditional and shall not be subject to any delay, reduction, set-off,
defense, counterclaim, or recoupment for any reason whatsoever, including any
failure of the Equipment or any representations by the manufacturer or the
vendor thereof. If the Equipment is unsatisfactory for any reason, Lessee shall
make any claim solely against the manufacturer or the vendor thereof and shall,
nevertheless, pay Lessors all Rent payable hereunder.
 
5.   SELECTION AND USE OF EQUIPMENT. Lessee agrees that it shall be responsible
for selecting and using, and any results obtained from, the Equipment and any
other associated equipment or services.
 
6.   WARRANTIES. LESSORS MAKE NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
AS TO ANY MATTER WHATSOEVER, INCLUDING, WITHOUT LIMITATION, THE DESIGN OR
CONDITION OF THE EQUIPMENT OR ITS MERCHANTABILITY, SUITABILITY, QUALITY, OR
FITNESS FOR A PARTICULAR PURPOSE, AND HEREBY DISCLAIMS ANY SUCH WARRANTY. LESSEE
SPECIFICALLY WAIVES ALL RIGHTS TO MAKE A CLAIM AGAINST LESSORS FOR BREACH OF ANY
WARRANTY WHATSOEVER. LESSEE LEASES THE EQUIPMENT “AS IS.” IN NO EVENT SHALL
LESSORS HAVE ANY LIABILITY, NOR SHALL LESSEE HAVE ANY REMEDY AGAINST LESSORS,
FOR ANY LIABILITY, CLAIM, LOSS, DAMAGE, OR EXPENSE CAUSED DIRECTLY OR INDIRECTLY
BY THE EQUIPMENT OR ANY DEFICIENCY OR DEFECT THEREOF OR THE OPERATION,
MAINTENANCE, OR REPAIR THEREOF OR ANY CONSEQUENTIAL DAMAGES AS THAT TERM IS USED
IN SECTION 2-719(3) OF THE MODEL UNIFORM COMMERCIAL CODE, AS AMENDED FROM TIME
TO TIME (“UCC”). Lessors grant to Lessee, for the sole purpose of prosecuting a
claim, the benefits of any and all warranties made available by the manufacturer
or the vendor of the Equipment to the extent assignable.



 

-2-

--------------------------------------------------------------------------------




 
 
7.  PURCHASE OBLIGATION. On or prior to the last day of the Term (at the
election of Lessee but in no event later than the last day of the Term), or as
required by Lessors pursuant to Paragraph 20 below (or otherwise required by
this Agreement) (the “Purchase Date”), in addition to payment of any other
amounts owed by Lessee to Lessors pursuant to the Lease Documents, Lessee shall
purchase the Equipment from Lessors for an amount equal to the sum of (i) the
Rent, as accrued or owed pursuant to Paragraph 3 above to the extent not
previously paid, and (ii) one hundred and five percent (105%) of the Purchase
Price (such sum hereinafter referred to as the “Exercise Price,” as adjusted
pursuant to the last sentence of this Paragraph 7). On the Purchase Date, Lessee
shall pay to Lessors the Exercise Price, together with all sales and other taxes
applicable to the transfer of the Equipment and any other amount payable and
arising hereunder, in immediately available funds, whereupon Lessors shall
transfer to Lessee, without recourse or warranty of any kind, express or
implied, all of Lessors’ right, title, and interest in and to such Equipment on
an “As Is, Where Is” basis. The Exercise Price shall be reduced by any payments
made by Lessee to Lessors in excess of amounts otherwise owed by Lessee to
Lessors pursuant to the Lease Documents (including, without limitation, pursuant
to Paragraph 8(d)(ii) below) to the extent Lessee and Lessors agree to
characterize the payment as a reduction in the Exercise Price at the time of the
payment.
 
8.  OWNERSHIP; INSPECTION; MARKING; FINANCING STATEMENTS; FINANCIAL COVENANTS.
 
(a) Lessee shall affix to the Equipment any labels supplied by Lessors
indicating ownership of such Equipment. The Equipment is and shall be the sole
property of Lessors. Lessee shall have no right, title, or interest therein,
except as lessee under the Lease. The Equipment is and shall at all times be and
remain personal property and shall not become a fixture. Lessee shall obtain and
record such instruments and take such steps as may be necessary to prevent any
person from acquiring any rights in the Equipment by reason of the Equipment
being claimed or deemed to be real property. Unless the Lessors shall have
provided advance written consent, the Equipment shall continue to be located on
real property that is owed by Lessee (except as otherwise set forth on Schedule
8(a) attached hereto) or which is neither leased (other than pursuant to a
ground lease) nor mortgaged. Lessee shall make the Equipment and its maintenance
records available for inspection by Lessors at reasonable times and upon
reasonable notice.



 

-3-

--------------------------------------------------------------------------------




 
(b)  To secure the prompt payment and performance to Lessors, Lessee hereby
assigns, pledges and grants to Lessors for its benefit a continuing security
interest in and to the Equipment and all other equipment owned by Lessee,
whether now owned or existing or hereafter acquired or arising and wheresoever
located (other than property otherwise agreed to in writing by Lessors as not
subject to the continuing security interest) (collectively, the “Collateral”).
Lessee shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect Lessors’ security interest and shall cause its
financial statements to reflect such security interest.
 
(c)  Lessee shall take all action that may be necessary or desirable, or that
Lessors may reasonably request, so as at all times to maintain the validity,
perfection, enforceability and priority of Lessors’ security interest in the
Collateral or to enable Lessors to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not limited to, (i) immediately
discharging all liens in the Collateral, (ii) delivering to Lessors, endorsed or
accompanied by such instruments of assignment as Lessors may specify, and
stamping or marking, in such manner as Lessors may specify, any and all chattel
paper, instruments, letters of credits and advices thereof and documents
evidencing or forming a part of the Collateral, (iii) entering into warehousing,
lockbox and other custodial arrangements satisfactory to Lessors, and (iv)
executing and delivering financing statements, control agreements, instruments
of pledge, notices and assignments, in each case in form and substance
satisfactory to Lessors, relating to the creation, validity, perfection,
maintenance or continuation of Lessors’ security interest under the UCC or other
applicable law. Lessors are hereby authorized to file financing statements
signed by Lessors instead of Lessee in accordance with the UCC as adopted in any
applicable State from time to time. By its signature hereto, Lessee hereby
authorizes Lessors to file against Lessee, one or more financing, continuation,
or amendment statements pursuant to the UCC in form and substance satisfactory
to Lessors (which statements may have a description in respect of the Collateral
which is broader than that set forth herein). All charges, expenses and fees
Lessors may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be reimbursed by Lessee to Lessors immediately upon demand.
 
(d)  Lessee will safeguard and protect all Collateral for Lessors’ general
account and make no disposition thereof whether by sale, lease or otherwise
except for the disposition or transfer of obsolete and worn-out equipment in the
ordinary course of business during any fiscal year having an aggregate fair
market value of not more than $100,000 and only to the extent that the proceeds
of any such disposition are either (i) used to acquire replacement equipment
which is subject to Lessors’ first priority security interest or (ii) are paid
to Lessors and treated as a reduction in the Exercise Price in accordance with
the last sentence of Paragraph 7 above.
 
(e)  During the existence of an Event of Default, in addition to the rights and
remedies set forth in Paragraph 20 below, Lessors: (i) may at any time take any
steps Lessors deem necessary to protect Lessors’ interest in, and to preserve
the Collateral; (ii) may hire security guards or place other security protection
measures as Lessors may deem appropriate; (iii) may employ and maintain, at any
of any Lessee’s premises, a custodian who shall have full authority to do all
acts necessary to protect Lessors’ interests in the Collateral; (iv) may lease
warehouse facilities to which Lessors may move all or part of the Collateral;
(v) may use any of Lessee’s owned or leased lifts, hoists, trucks and other
facilities or equipment for handling or removing the Collateral; and (v) shall
have, and is hereby granted, a right of ingress and egress to the places where
the Collateral is located, and may proceed over and through any of Lessee’s
owned or leased property; provided, however, that Lessors shall (x) notify
Lessee of any actions taken pursuant to this Paragraph 8(e); (y) make an effort
to minimize business disruption to Lessee; and (z) take no action under clause
(ii) above that Lessors have knowledge would cause Lessee to be in material
violation of applicable laws. Lessee shall cooperate fully with all of Lessors’
efforts to preserve the Collateral and will take any actions directed by Lessors
to preserve the Collateral. Lessee shall reimburse Lessors for any expenses
incurred by them to preserve the Collateral, including any expenses relating to
the bonding of a custodian, shall be reimbursed by Lessee to Lessors immediately
upon demand.



 

-4-

--------------------------------------------------------------------------------




 
 
(f)  Until (i) satisfaction of Lessee’s obligations under the Lease Documents
and (ii) termination of this Agreement, Lessors’ interests in the Collateral
shall continue in full force and effect. During such period Lessee shall not,
without Lessors’ prior written consent, pledge, sell (except to the extent
permitted in Paragraph 8(d) above), assign, transfer, create or suffer to exist
a lien upon or encumber or allow or suffer to be encumbered in any way, any part
of the Collateral. Lessee shall defend Lessors’ interests in the Collateral
against any and all persons whatsoever. At any time more than five (5) days
following demand by Lessors for payment of amounts owed by Lessee under this
Agreement and until such payment is made (including any penalty in connection
with any late payment), Lessors shall have the right to take possession of the
indicia of the Collateral and the Collateral in whatever physical form. If
Lessors exercise their right to take possession of the Collateral, Lessee shall,
upon demand, assemble it and make it available to Lessors at a place reasonably
convenient to Lessors. Lessors also shall be entitled to all of the rights and
remedies set forth herein and further provided by the UCC or other applicable
law. Lessee shall, and Lessors may, at their option, instruct all suppliers,
carriers, forwarders, warehousers or others receiving or holding Collateral to
deliver the Collateral to Lessors or subject to Lessors’ order.
 
(g)  At all times, Lessee shall have positive Liquidity (i.e., Liquidity of
greater than $0). For purposes of this Agreement, “Liquidity” shall mean, as
calculated as of any measurement date: (i) Available Cash on hand as of such
measurement date (and if such measurement date is the date on which any
Permitted Distribution (as defined in Paragraph 9(c)(iii)) is to be made or paid
(a “Distribution Date”) or the date any payment is to be made pursuant to the
Lease (a “Lease Payment Date”), taking into account the making or payment of
such Permitted Distribution or Lease Payment), plus (or minus, if EBITDA for
such Test Period is negative) (ii) EBITDA of Lessee for the trailing Test Period
ending on the last day of the calendar month for which monthly financial
statements have been delivered to Lessors pursuant to Paragraph 26(c) below (the
“Month-End Test Date”), plus (iii) Fixed Charges that are scheduled to become
due or that are otherwise committed (in the case of Capital Expenditures) or
declared (in the case of dividends) to be made or paid during the Test Period
commencing on the day immediately succeeding such Month-End Test Date; provided
that in each case, as applicable, (A) for calculations related to term debt
(which shall not include the term loan portion of the Credit Facility (as
defined in Paragraph 9(c)(i)) nor the Lease Documents), compare the actual
amortization to straight line amortization (as of final maturity) for the
remaining term, and use the greater of the two amounts during the Test Period;
(B) for calculations related to revolving or line of credit debt (which shall
not include the revolving facility portion of the Credit Facility), use the
average outstanding daily amount during the preceding Test Period, and use
straight line amortization over the remaining term; (C) for calculations of
Interest Expense (which shall include cash interest only, and no paid-in-capital
interest; provided, however, to the extent paid-in-capital has been capitalized,
such calculation shall be subject to clauses (A) and (B) above, as applicable)
for each item of indebtedness (including, without limitation, interest or
comparable obligations in connection with the Credit Facility and the Lease),
(1) determine the outstanding principal amount of such item of indebtedness and
the current interest borne by such indebtedness as of the Month-End Test Date
and then calculate the aggregate accrual of interest in such indebtedness as if
the outstanding principal amount remaining the same over the entire Test Period,
unless maturing prior to the last day of the Test Period, in which event the
calculation shall be through such earlier maturity date and then (2) add to such
total all fees and other amounts comprising Interest Expense payable during the
Test Period based on the foregoing calculation methodology (provided that if
Interest Expense for any item of indebtedness is not reasonably susceptible to
calculation in this manner, as determined by Lessors in their reasonable
discretion, then calculate the Interest Expense for such item of indebtedness on
a trailing six (6) month basis); and (D) for purposes of the calculation of
taxes, use six months trailing taxes. Notwithstanding the forgoing, Liquidity,
as calculated for any Month-End Test Date ending prior to the last day of the
sixth (6th) complete calendar month following the Closing Date by using a Test
Period equal to the number of complete calendar months between the Closing Date
and such Month-End Test Date multiplied by six (6), in the case of one month;
three (3) in the case of two months, two (2) in the case of three months;
three-halves (3/2) in the case of four months; and six-fifths (6/5) in the case
of five months.



 

-5-

--------------------------------------------------------------------------------




 
 
For purposes of the covenants set forth in this Paragraph 8(g), the terms listed
below shall have the following meanings:
 
“Available Cash” shall mean, for and on any date, the sum without duplication of
the following for Lessee: (a) unrestricted cash on hand on such date, (b) Cash
Equivalents held on such date, and (c) the unborrowed availability under
applicable loan documents of Lessee on and as of such date.
 
“Capital Expenditures” shall mean all expenditures (whether paid in cash or
accrued as liabilities) that are or should be treated as capital expenditures
under GAAP.
 
“Capital Lease” shall mean, as to any person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.
 
“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than six months from the date
of acquisition, (b) U.S. dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (i) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000, or
(ii) any bank (or the parent company of such bank) whose short-term commercial
paper rating from Standard & Poor’s Ratings Services (“S&P”) is at least A-2 or
the equivalent thereof or from Moody’s Investors Service, Inc. (“Moody’s”) is at
least P-2 or the equivalent thereof in each case with maturities of not more
than six months from the date of acquisition (any bank meeting the
qualifications specified in clauses (b)(i) or (ii), an “Approved Bank”), (c)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clause (a), above, entered into with any
Approved Bank, (d) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any industrial or financial company with a short-term commercial paper rating of
at least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within six
months after the date of acquisition and (e) investments in money market funds
substantially all of whose assets are comprised of securities of the type
described in clauses (a) through (d) above.



 

-6-

--------------------------------------------------------------------------------




 
 
“EBITDA” shall mean, as calculated as of any measurement date and for any Test
Period, the sum, without duplication, of the following for Lessee, on a
consolidated basis for Lessee: Net Income determined in accordance with GAAP,
plus, (a) Interest Expense, (b) taxes on income, whether paid, payable or
accrued, (c) depreciation expense, (d) amortization expense, (e) all other
non-cash, non recurring charges and expenses, excluding accruals for cash
expenses made in the ordinary course of business, and (f) loss from any sale of
assets, other than sales in the ordinary course of business, all of the
foregoing determined in accordance with GAAP, minus (x) gains from any sale of
assets, other than sales in the ordinary course of business and (y) other
extraordinary or non-recurring gains.
 
“Fixed Charges” shall mean, the sum of the following: (a) Total Debt Service,
(b) Capital Expenditures, and (c) income taxes paid in cash.
 
“GAAP” shall mean generally accepted accounting principals.
 
“Interest Expense” shall mean, for any Test Period, total interest expense
(including attributable to Capital Leases in accordance with GAAP) fees with
respect to all outstanding Indebtedness including capitalized interest but
excluding commissions, discounts and other fees owed with respect to letters of
credit and bankers’ acceptance financing and net costs under Interest Rate
Agreements.
 
“Interest Rate Agreement” shall mean any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to hedge the
position with respect to interest rates.
 
“Net Income” shall mean, the net income (or loss) determined in conformity with
GAAP, provided that there shall be excluded (i) the income (or loss) of any
person in which any other person (other than Lessee) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to Lessee by such person, (ii) the income (or loss) of any person accrued
prior to the date it becomes part of Lessee or is merged into or consolidated
with Lessee or that person’s assets are acquired by Lessee, (iii) the income of
any subsidiary of Lessee to the extent that the declaration or payment of
dividends or similar distributions of that income by that subsidiary is not at
the time permitted by operation of the terms of the charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that subsidiary, (iv) compensation expense resulting from the
issuance of capital stock, stock options or stock appreciation rights to former
or current employees, including officers, of Lessee, or the exercise of such
options or rights, in each case to the extent the obligation (if any) associated
therewith is not expected to be settled by the payment of cash by Lessee or any
affiliate thereof, and (v) compensation expense resulting from the repurchase of
capital stock, options and rights described in clause (iv) of this definition of
Net Income.
 



 

-7-

--------------------------------------------------------------------------------




 
“Test Period” shall mean two (2) consecutive fiscal quarters of Lessee (taken as
one accounting period) or such other period as may be otherwise specified in
this Paragraph 8(g).
 
“Total Debt Service” shall mean the sum of (i) scheduled or other required
payments of principal on indebtedness, and (ii) Interest Expense, in each case
for such period.
 
9. EQUIPMENT USE; CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE AND ASSETS;
RESTRICTED PAYMENTS.
 
(a)  Lessee agrees that the Equipment will be operated by competent, qualified
personnel in connection with Lessee’s business for the purpose for which the
Equipment was designed and in accordance with applicable operating instructions,
laws, and government regulations, and that Lessee shall use all reasonable
precautions to prevent loss or damage to the Equipment from fire and other
hazards. Lessee shall procure and maintain in effect all orders, licenses,
certificates, permits, approvals, and consents required by federal, state, or
local laws or by any governmental body, agency, or authority in connection with
the delivery, installation, use, and operation of the Equipment.
 
(b)  Lessee shall, until satisfaction of Lessee’s obligations under the Lease
Documents and termination of this Agreement, (i) conduct continuously and
operate actively its business according to good business practices and maintain
all of its properties useful or necessary in its business in good working order
and condition (reasonable wear and tear excepted and except as may be disposed
of in accordance with the terms of this Agreement); (ii) keep in full force and
effect its existence and comply in all material respects with the laws and
regulations governing the conduct of its business; and (iii) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
any political subdivision thereof.
 
(c)  During the Term and until Lessee satisfies its obligations under the Lease
Documents, Lessee shall not, without prior written consent of Lessors:
 
(i) create, incur, assume or suffer to exist any indebtedness, or become liable
upon the obligations of any person by assumption, endorsement or guaranty
thereof or otherwise, except the following (collectively, “Permitted
Indebtedness”): (A) indebtedness up to $105,000,000 under the Revolving Credit,
Term Loan and Security Agreement dated November 18, 2004, by and between Lessee
and CapitalSource Finance LLC, a Delaware limited liability company, as such
agreement may be amended or supplemented after the date hereof (the “Credit
Facility”); (B) non-recourse indebtedness secured by fixed assets other than (1)
the Collateral or (2) the Hospital Core Properties; and (C) other indebtedness
so long as Lessee remains in compliance, on a pro forma incurrence basis with
Paragraph 8(g) above, after taking into account such indebtedness permitted
hereunder (For purposes of this Paragraph 9(c),“Hospital Core Properties” shall
mean the Hospital buildings, the land on which the Hospitals are located, and
the fixtures and personal property located in the Hospital buildings and used in
connection with or incidental to the Hospital Core Activities. For purposes of
clarity, it is understood that the Lessee may sub-divide or re-parcel the land
on which the Hospital building are located and that any resulting parcels on
which the Hospital buildings are not located shall not be deemed to be Hospital
Core Properties if and to the extent Hospital Core Activities do not take place
on or in connection with such sub-divided or re-parceled land. For purposes of
this Paragraph 9(c),“Hospitals” shall mean the hospitals known as (x) Centinela
Hospital Medical Center, located at 555 E. Hardy Street, Inglewood, California,
(y) Daniel Freeman Memorial Hospital, located at 333 North Prairie Avenue,
Inglewood, California and (z) Daniel Freeman Marina Hospital, located at [4650
and 4658] Lincoln Boulevard, Marina Del Rey, California);
 



 

-8-

--------------------------------------------------------------------------------




 
(ii) create, incur, assume or suffer to exist any lien upon, in or against, or
pledge of, any of the Collateral, except the following (collectively, “Permitted
Liens”): (A) liens under the Credit Facility, the Lease Documents or otherwise
arising in favor of Lessors; (B) liens imposed by law for taxes (other than
payroll taxes), assessments or charges of any governmental authority for claims
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained by such person in accordance with generally
accepted accounting principals (“GAAP”) to the satisfaction of Lessors in their
sole discretion; (C) (1) statutory liens of landlords and of carriers,
warehousemen, mechanics, materialmen, and (2) other Liens imposed by law or that
arise by operation of law in the ordinary course of business from the date of
creation thereof, in each case only for amounts not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained by such
Person in accordance with GAAP to the satisfaction of Lessors in their sole
discretion; (D) liens (1) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds) in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (2) arising as a result of progress payments
under government contracts; and (E) encumbrances on real estate consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens and other minor liens, provided that none of such liens
interferes materially with the use of the property affected in the ordinary
conduct of the business of Lessee;
 



 

-9-

--------------------------------------------------------------------------------




 

(iii)  
(A) declare, pay or make any dividend or distribution on any shares of capital
stock or other securities or interests (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock); (B) apply
any of its funds, property or assets to the acquisition, redemption or other
retirement of any capital stock or other securities or interests or of any
options to purchase or acquire any of the foregoing (provided, however, that
Lessee may redeem its capital stock from terminated employees pursuant to, but
only to the extent required under, the terms of the related employment
agreements as long as no Event of Default has occurred and is continuing or
would be caused by or result therefrom); (C) otherwise make any payments or
distributions to any stockholder or other equity owner in such Person’s capacity
as such; provided, however, that in the event that (1) Lessee has obtained and
maintains both its Medi-Cal provider number/in-patient service contracts and its
Medicare provider number; (2) no Event of Default has occurred and is continuing
or would otherwise arise from or be caused by such proposed Permitted
Distribution (as defined below); and (3) Lessee would not be in breach of the
covenant set forth in Paragraph 8(g) as of the applicable Distribution Date
after giving effect to such proposed Permitted Distribution, Lessee may, upon
twenty (20) days prior written notice to Lender, (each, a “Permitted
Distribution”), (x) declare and pay cash dividends or other distributions to any
of its stockholders in and on account of their capacity as such, at Lessee’s
sole discretion; (y) apply its funds, property or assets to the acquisition,
redemption or other retirement of any capital stock or other securities or
interests or of any options to purchase or acquire any of the foregoing, and/or
(z) otherwise make any payments or distributions to any stockholder or other
equity owner in such person’s capacity as such;

 

(iv)  
enter into or consummate any transaction with respect to the management of
Lessee, the Hospitals or the Hospital Core Properties with any of its affiliates
or any of their respective affiliates other than the payment of: (A) management
or services fees to Westridge Capital LLC in an amount not to exceed $500,000
per year plus reasonable out-of-pocket expenses; (B) the $750,000 closing fee to
Westridge Capital LLC provided for in the existing agreement between Lessee and
Westridge Capital LLC; (C) reimbursement of expenses incurred by Westridge
Capital LLC in connection with the transactions contemplated hereby; (D) the
$100,000 closing fee to Hospital Acquisition 005, Inc. (“HAI”) pursuant to the
existing agreement between Lessee and HAI; (E) payment of purchase price and
other amounts to HAI pursuant to the Purchase Agreement between HAI and Lessee
related to the rights to acquire the Hospital Properties; and (F) management
bonuses paid in the ordinary course to executive officers and managers of Lessee
who, by virtue of the ownership interest in the Lessee are also affiliates,
consistent with management bonuses of other executive officers and managers.
Nothing in the preceding sentence shall prevent Lessee from entering into an
agreement with any affiliate with respect to any matter other than management of
Lessee, the Hospital or Hospital Core Properties, provided that such agreement
is entered into for a fair consideration in an arm’s length transaction;




 

-10-

--------------------------------------------------------------------------------




 
 

(v)  
(A) amend, modify, restate or change its certificate of incorporation or
formation or bylaws or similar charter documents in a manner that would be
adverse to Lessors; (B) change its fiscal year unless Lessee demonstrates to
Lessors’ satisfaction compliance with the covenants contained herein for both
the fiscal year in effect prior to any change and the new fiscal year period by
delivery to Lessors of appropriate interim and annual pro forma, historical and
current compliance certificates for such periods and such other information as
Lessors may reasonably request; (C) without at least twenty (20) days prior
written notice to Lessors, change its name or change its jurisdiction of
organization; (D) amend, alter or suspend or terminate or make provisional in
any material way, any permit affecting the Collateral or otherwise affecting in
any material way the operation of any of the Hospitals or other Hospital
facilities without the prior written consent of Lessors, which consent shall not
be unreasonably withheld; (E) wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking or that would
result in any of the foregoing;

 

(vi)  
furnish to Lessors any certificate or other document that contains any untrue
statement of a material fact or that omits to state a material fact necessary to
make it not misleading in light of the circumstances under which it was
furnished;

 

(vii)  
sell, lease, transfer, assign or otherwise dispose of any interest in the
Collateral or in any of the Hospital Core Properties (other than obsolete
equipment or excess equipment no longer needed in the conduct of the business in
the ordinary course of business), or agree to do any of the foregoing at any
future time;

 

(viii)  
enter into any merger, consolidation or other reorganization with or into any
other person or acquire all or a substantial portion of the assets or stock of
any person or permit any other person to consolidate with or merge with it, in
each case that would result in a change in control of Lessee;




 

-11-

--------------------------------------------------------------------------------




 
 
   



 (ix) directly or indirectly in any fiscal year (A) contract for, purchase or
make any capital expenditure or commitments for capital expenditures and (B)
enter as lessee into any lease arrangement  real  or personal property with a
value, in an aggregate amount (including amounts described in both clause (A)
and (B)) in excess of $10,500,000;
 
     (x) once accreditation of the Hospitals by JCAHO to operate fully all
services at the Hospitals shall have been obtained by each of the Hospitals,
fail to keep such accreditation in full force and effect;    
 (xi)
 form or acquire any wholly owned subsidiary unless (A) such subsidiary
expressly joins in this Agreement in writing as a lessee and becomes jointly and
severally liable for the obligations of      Lessee hereunder and (B) Lessors
shall have received all documents, including legal opinions, they may reasonably
require to establish compliance with each of the foregoing conditions.



 
10.   MAINTENANCE. Lessee, at its sole cost and expense, shall keep the
Collateral in a suitable environment as specified by the manufacturer’s
guidelines or the equivalent, shall meet all recertification requirements, and
shall maintain the Collateral in its original condition and working order,
ordinary wear and tear excepted. At the reasonable request of Lessors, Lessee
shall furnish proof of maintenance of the Collateral.
 
11.   ALTERATION; MODIFICATIONS; PARTS. Lessee may alter or modify the
Collateral so as to reduce the value of the Collateral or render it unfit for
the use for which it is intended only with the prior written consent of Lessors.
Any alteration shall be removed and the Collateral restored to its normal,
unaltered condition at Lessee’s expense (without damaging the Collateral’s
originally intended function or its value) prior to its delivery to Lessors. Any
part installed in connection with warranty or maintenance service or which
cannot be removed in accordance with the preceding sentence shall be the
property of Lessors.
 
12.  RETURN OF EQUIPMENT ON DEFAULT. The Equipment shall not be returned to
Lessors unless Lessors exercise their rights pursuant to Paragraph 20 below or
as otherwise provided in this Agreement.
 
13.  CASUALTY INSURANCE; LOSS OR DAMAGE. Lessee will maintain, at its own
expense, liability and property damage insurance relating to the Collateral,
insuring against such risks as are customarily insured against on the type of
equipment leased hereunder by businesses in which Lessee is engaged in such
amounts, in such form, and with insurers satisfactory to Lessors;
provided, however, that the amount of insurance against damage or loss shall not
be less than the greater of (i) 125% of the Purchase Price or (ii) the
replacement value of the Collateral. Each liability insurance policy shall
provide coverage (including, without limitation, personal injury coverage) of
not less than $1,000,000 for each occurrence, and shall name Lessors as an
additional insured; and each property damage policy shall name Lessors as sole
loss payee up to the amount of Lessee’s obligations to Lessors hereunder, and
all policies shall contain a clause requiring the insurer to give Lessors at
least thirty days’ prior written notice of any alteration in the terms or
cancellation of the policy. Upon request by Lessors, Lessee shall furnish to
Lessors a copy of each insurance policy (with endorsements) or other evidence
satisfactory to Lessors that the required insurance coverage is in effect
(including any annual certificates necessary to evidence the continuing
effectiveness of the insurance coverage each year); provided, however, Lessors
shall have no duty to ascertain the existence of or to examine the insurance
policies to advise Lessee if the insurance coverage does not comply with the
requirements of this Paragraph 13. If Lessee fails to insure the Equipment as
required, Lessors shall have the right but not the obligation to obtain such
insurance, and the cost of the insurance shall be for the account of Lessee due
as part of the Rent. Lessee consents to Lessors’ release, upon Lessee’s failure
to obtain appropriate insurance coverage, of any and all information necessary
to obtain insurance with respect to the Equipment or Lessors’ interest therein.



 

-12-

--------------------------------------------------------------------------------




 
 
Lessee shall bear the entire risk of the theft or destruction of, or damage to,
the Equipment including, without limitation, any condemnation, seizure, or
requisition of title or use (“Casualty Loss”). No Casualty Loss shall relieve
Lessee from its obligations to pay Rent or fulfill Lessee’s obligations
hereunder. All insurance proceeds received by Lessors as a result of claims made
under an insurance policy required to be maintained by Lessee under this
Paragraph 13 shall be treated as a reduction in the Exercise Price in accordance
with the last sentence of Paragraph 7 above.
 
14.   TAXES. Lessee shall pay when due, and indemnify and hold each Lessor
harmless from, all sales, use, excise, and other taxes, charges, and fees
(including, but not limited to, income, franchise, business and occupation,
gross receipts, licensing, registration, titling, personal property, stamp and
interest equalization taxes, levies, imposts, duties, charges, or withholdings
of any nature), and any fines, penalties, or interest thereon, imposed or levied
by any governmental body, agency, or tax authority upon or in connection with
the Equipment, its purchase, ownership, delivery, leasing, possession, use, or
relocation of the Equipment or otherwise in connection with the transactions
contemplated hereunder, excluding any taxes on or measured by the net income of
a Lessor (except as provided in Paragraph 30 below). Upon request, Lessee will
provide proof of payment of any taxes (or other amounts) required to be paid by
Lessee pursuant to the prior sentence. Unless Lessors elect otherwise, Lessee
will pay all property taxes on the Equipment. Lessee shall timely prepare and
file all reports and returns which are required to be made with respect to any
obligation of Lessee under this Paragraph 14. Lessee shall, to the extent
permitted by law, cause all billings of any fees, taxes, levies, imposts,
duties, withholdings, and governmental charges to be made to Lessors in care of
Lessee. Upon request, Lessee will provide Lessors with copies of all such
billings. The provision of this Paragraph 14 shall survive the termination of
this Agreement.
 
15.   LESSORS’ PAYMENT. If Lessee fails to perform its obligations under
Paragraph 13 or Paragraph 14 above, or Paragraph 21 below, Lessors shall have
the right to substitute performance, in which case Lessee shall immediately
reimburse Lessors therefor.
 
16.  GENERAL INDEMNITY. The Lease is a net lease. Therefore, Lessee shall
indemnify Lessors and their successors and assigns against, and hold Lessors and
their successors and assigns harmless from, any and all claims, actions,
damages, obligations, liabilities, and all costs and expenses, including,
without limitation, legal fees incurred by Lessors or its successors and assigns
arising out of the Lease including, without limitation, the purchase, ownership,
delivery, lease, possession, maintenance, condition, use, or return of the
Equipment, or arising by operation of law, except that Lessee shall not be
liable for any claims, actions, damages, obligations, and costs and expenses
determined by a non-appealable, final order of a court of competent jurisdiction
to have occurred as a result of the gross negligence or willful misconduct of
Lessors or their successors and assigns. Lessee agrees that upon written notice
by Lessors of the assertion of any claim, action, damage, obligation, liability,
or lien, Lessee shall assume full responsibility for the defense thereof,
provided that Lessors’ failure to give such notice shall not limit or otherwise
affect its rights hereunder. Any payment pursuant to this Paragraph 16 (except
for any payment of Rent) shall be of such amount as shall be necessary so that,
after paying any taxes required to be paid thereon by Lessors, including taxes
on or measured by the net income of Lessors, the balance will equal the amount
due hereunder. The provisions of this Paragraph 16 with regard to matters
arising during the Lease shall survive the expiration or termination of the
Lease.



 

-13-

--------------------------------------------------------------------------------




 
 
17.   ASSIGNMENT BY LESSEE. Lessee shall not, without the prior written consent
of Lessors (other than as provided in Paragraph 8(d) above), (a) assign,
transfer, pledge, or otherwise dispose of the Lease or Collateral, or any
interest therein; (b) sublease or lend any Collateral or permit it to be used by
anyone other than Lessee and its employees; or (c) move any Collateral away from
the location where the Collateral is situated as of the date hereof.
 
18.   ASSIGNMENT BY LESSORS. Lessors may assign its interest or grant a security
interest in the Lease, the Equipment and the Collateral, individually or
together, in whole or in part. If Lessee is given written notice of any such
assignment, it shall immediately make all payments of Rent and other amounts
hereunder directly to the assignee. The assignee shall have all of the rights of
Lessors under the Lease, and Lessee shall not assert, against any assignee, any
set-off, defense or counterclaim that Lessee may have against Lessors or any
other person.
 
19.   DEFAULT; NO WAIVER. The occurrence of any of the following events shall
constitute an event of default hereunder (each, an “Event of Default”): (a)
Lessee’s failure to pay within five days after notice of when due any amount
required to be paid by Lessee hereunder; (b) Lessee’s failure to perform any
other provision hereunder; (c) any representation made or financial information
delivered or furnished by Lessee hereunder shall prove to have been inaccurate
in any material respect when made; (d) Lessee shall make an assignment for the
benefit of creditors, whether voluntary or involuntary, or consent to the
appointment of a trustee or receiver and, in the case of any involuntary
proceeding, the proceeding remains undismissed or unstayed for forty-five days
following the commencement thereof; (e) any judgment shall be rendered against
Lessee which shall remain unpaid or unstayed for a period of sixty days; (f)
Lessee shall dissolve, liquidate, wind up or cease its business, sell or
otherwise dispose of all or substantially all of its assets, or make any
material change in its line of business without the prior written consent of
Lessors; (g) Lessee shall amend or modify its name, unless Lessee delivers to
Lessors, thirty days prior to any such proposed amendment or modification,
written notice of the amendment or modification and within ten days before the
amendment or modification delivers executed financing statements (in form and
substance satisfactory to Lessors); (h) Lessee shall merge or consolidate with
any other entity or make any material change in its capital structure, in each
case without Lessors’ prior written consent; (i) Lessee shall suffer any loss or
suspension of any material license, permit, or other right or asset necessary to
the conduct of its business, fail generally to pay its debts as they mature, or
call a meeting for purposes of compromising its debts; (j) Lessee shall deny or
disaffirm its obligations hereunder or under any of the documents delivered in
connection herewith; (k) Lessee shall suffer a material adverse change in its
business, operations, results of operations, assets, liabilities, or condition
(financial or otherwise); or (l) Lessee shall be in default under any loan
document or documents which in the aggregate have a principal loan amount in
excess of $10,000,000.
 



 

-14-

--------------------------------------------------------------------------------




 
20. REMEDIES.
 
(a)  Upon the occurrence and continuation of an Event of Default, Lessors shall
have the right, in their sole discretion, to terminate the Lease and trigger
Lessee’s purchase obligation under Paragraph 7 above (which shall be in addition
to any other obligations of Lessee under the Lease Documents). During the
existence of any Event of Default, Lessors shall have the right to exercise any
and all other rights and remedies provided for herein, under the UCC and at law
or equity generally, including, without limitation, the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure or to take possession of and sell any or all of the
Collateral with or without judicial process. During the existence of an Event of
Default, Lessors may enter any of Lessee’s premises without legal process and
without incurring liability to Lessee therefor, and Lessors may thereupon, or at
any time thereafter, in its discretion without notice or demand, take and remove
the Collateral to any place deemed advisable by Lessors, and Lessors may require
Lessee to make the Collateral available to Lessors at a convenient place. During
the existence of an Event of Default, with or without having the Collateral at
the time or place of sale, Lessors may sell the Collateral, or any part thereof,
at public or private sale, at any time or place, in one or more sales, at such
price or prices, and upon such terms, either for cash, credit or future
delivery, as Lessors may elect. Lessors shall give Lessee any written notice
mailed to Lessee at least five (5) days prior to any sale or sales. At any
public sale, Lessors may bid for and become the purchaser, and Lessors or any
other purchaser at any such sale thereafter shall hold the Collateral sold
absolutely free from any claim or right of whatsoever kind, including any equity
of redemption and such right and equity are hereby expressly waived and released
by Lessee. Lessors may sell the Collateral without giving any warranties as to
the Collateral. Lessors specifically disclaim any warranties of title,
possession, quiet enjoyment and the like. If Lessors dispose of any of the
Collateral upon credit, Lessee will be credited with only those payments
actually made by the purchaser and received by Lessors. In the event the
purchaser of Collateral fails to pay for such Collateral, Lessors may resell
such Collateral and Lessee shall be credited with any cash proceeds of the sale.
 
(b)  Lessors shall have the right in its sole discretion to determine which
rights, liens, security interests or remedies Lessors may at any time pursue,
relinquish, subordinate, or modify or to take any other action with respect
thereto and any such determination will not in any way modify or affect any of
Lessors’ rights hereunder.
 
(c)  In addition to any other rights which Lessors may have under applicable
law, upon the occurrence of an Event of Default hereunder, Lessors shall have a
right to apply Lessee’s property held by Lessors to reduce any of Lessee’s
obligations under the Lease Documents.


 

-15-

--------------------------------------------------------------------------------




 
 
(d) The enumeration of the foregoing rights and remedies under this Paragraph 20
is not intended to be exhaustive and the exercise of any right or remedy shall
not preclude the exercise of any other right or remedies provided for herein or
otherwise provided by law, all of which shall be cumulative and not alternative.
 
21.  LESSORS’ EXPENSE. Lessee shall pay Lessors on demand all out-of-pocket
costs and expenses incurred (a) in the preparation, negotiation and execution of
the Lease, the Sale and Leaseback Agreement and the TIC Agreement (and any
ancillary documentation related thereto), including legal, appraisal and filing
fees; (b) in the course of traveling to and inspecting the Collateral; (c) in
connection with protecting and enforcing Lessors’ rights and interests in the
Lease and the Collateral, including, legal, collection, and remarketing fees;
and (d) by Lessors in enforcing the terms, conditions, or provisions of the
Lease, the Sale and Leaseback Agreement or the TIC Agreement or upon the
occurrence and continuation of an Event of Default.
 
22.  LESSEE’S WAIVERS. To the extent permitted by applicable law, Lessee hereby
waives any and all rights and remedies conferred upon a lessee by Sections
2A-508 through 2A-522 of the UCC. To the extent permitted by applicable law,
Lessee also hereby waives any rights now or hereafter conferred by statute or
otherwise which may require Lessors to sell, lease, or otherwise use any
Equipment in mitigation of Lessors’ damages as set forth in Paragraph 20 above
or which may otherwise limit or modify any of Lessors’ rights or remedies under
Paragraph 20 above. Any action by Lessee against Lessors for any default by
Lessors under any Lease shall be commenced within one year after any such cause
of action accrues.
 
23.  NOTICES; ADMINISTRATION. Except as otherwise provided herein, all notices,
approvals, consents, correspondence, or other communications required or desired
to be given hereunder shall be given in writing and shall be delivered by
overnight courier, hand delivery, or certified or registered mail, postage
prepaid:
 
if to Lessee, at its address at:
 
CFHS Holdings, Inc.
c/o Centinela Hospital Medical Center 555 East Hardy Avenue
Inglewood, CA 90301
Attention: Michael Rembis
Telephone No.: (310) 680-8092 Telecopy No.: (310) 677-0535



 

-16-

--------------------------------------------------------------------------------




 
with a copy to:
 
Nixon Peabody LLP
Two Embarcadero Center
Suite 2700
San Francisco, CA 94111-3996 Attention: John B. Duncan Telephone No.:
415-984-8271 Telecopy No.: 866-748-6040
 
if to Lessors, at the address of LLC at:
 
CFHS Leasing, LLC
c/o Equis Financial Group 200 Nyala Farm Rd.
Westport, CT 06880
Attention: James A. Coyne Telephone No.: 203-341-0515 Telecopy No.: 203-341-9988
 
with a copy to:
 
Shefsky & Froelich Ltd.
444 N. Michigan Ave., Suite 2500 Chicago, Illinois 60611
Attention: Michael J. Choate Telephone No.: 312-836-4066 Telecopy No.:
312-527-5921
 
and a copy to the Investor Representative (as defined in the TIC Agreement) at
the address instructed by Trust
 
or to such other address as shall be designated by such party in a written
notice to the other party. All such notices shall be deemed given (i) if sent by
certified or registered mail, three days after being postmarked, (ii) if sent by
overnight delivery service, when received at the above stated addresses or when
delivery is refused and (iii) if sent by facsimile transmission, when receipt of
such transmission is acknowledged.
 
24. REPRESENTATIONS. Lessee represents and warrants to Lessors that (a) Lessee
is duly organized, validly existing, and in good standing under the laws of the
State of its incorporation; (b) the execution, delivery, and performance by
Lessee of this Agreement are within Lessee’s powers, have been duly authorized
by all necessary action, and do not and will not contravene (i) Lessee’s
organizational documents or (ii) any law, regulation, rule, or any contract or
other agreement to which Lessee is a party; (c) no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery, and performance by
Lessee of this Agreement; (d) the Lease constitutes the legal, valid, and
binding obligation of Lessee enforceable against Lessee in accordance with its
terms; and (e) all information supplied by Lessee to Lessors in connection with
the Lease is materially correct and does not omit any material statement
necessary to insure that the information supplied is not misleading.



 

-17-

--------------------------------------------------------------------------------




 
 
25.   FURTHER ASSURANCES. Lessee, upon the request of Lessors, will execute,
acknowledge, record, or file, as the case may be, such further documents and do
such further acts as may be reasonably necessary, desirable, or proper to carry
out more effectively the purposes of this Agreement. Lessee hereby appoints LLC
as its attorney-in-fact to execute on behalf of Lessee and authorizes LLC to
file without Lessee’s signature any UCC financing statements and amendments LLC
deems advisable.
 
26.   FINANCIAL STATEMENTS. Lessee shall deliver to LLC (and following an Event
of Default also to Trust): (a) as soon as available, but not later than 120 days
after the end of each fiscal year of Lessee and its consolidated subsidiaries,
the consolidated balance sheet, income statement, and statements of cash flows
and shareholders equity for Lessee and its consolidated subsidiaries (the
“Financial Statements”) for such year, reported on by independent certified
public accountants without an adverse qualification together with a
certification duly executed by a responsible officer of Lessee that the
Financial Statements have been prepared in accordance with generally accepted
accounting principles and are fairly stated in all material respects (subject to
normal year-end audit adjustments); (b) as soon as available, but not later than
60 days after the end of each of the first three fiscal quarters in any fiscal
year of Lessee and its consolidated subsidiaries, the financial statements for
the most recently completed fiscal quarter; (c) any Financial Statements or
other similar report provided to any of Lessee’s lenders; and (d) any other
relevant documents Lessors reasonably request. Prior to an Event of Default,
within 90 days after the end of each fiscal year of Lessee, Lessee shall deliver
to Trust a summary of significant financial and other events. Lessee shall also
deliver to Lessors as soon as available copies of all press releases and other
similar communications issued by Lessee.
 
27.   CONSENT TO JURISDICTION. Lessee irrevocably submits to the jurisdiction of
any Delaware state or federal court sitting in Delaware for any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, and Lessee irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in such Delaware state
or federal court.
 
28.  WAIVER OF JURY TRIAL. LESSEE AND LESSORS IRREVOCABLY WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
29.   FINANCE LEASE. Lessee and Lessors agree that the Lease is a “Finance
Lease” as defined by Section 2A-103(1)(g) of the UCC as adopted in any
applicable State from time to time.
 
30.   SPECIAL TAX INDEMNIFICATION. Each of the parties hereby agrees to treat
the Lease (a) as one or more loans (taken together with the Sale and Leaseback
Agreement) from Lessors to Lessee in the principal amount equal to the Purchase
Price (as defined in the Sale and Leaseback Agreement) for federal income tax
purposes under the Internal Revenue Code of 1986, as amended, and any
corresponding state or local income tax laws and state and local sales and use
tax laws (and agree to report these transaction as one or more loans on all
federal, state and local tax, informational or other returns unless required to
report them differently by any applicable taxing jurisdiction or under any
applicable law) and (b) as a financing transaction under the laws of any
applicable State (including Cal. Code Regs. 18 section 1660(a) (3) if California
law is deemed applicable). If Lessors are required to treat the Lease (or the
Lease taken together with the Sale and Leaseback Agreement) as one or more
transactions other than loans from Lessors to Lessee for federal, state or local
tax purposes, and a Lessor is subject to additional federal, state or local
taxes as a result of such a recharacterization of the Lease (or the Lease taken
together with the Sale and Leaseback Agreement), Lessee shall pay the Lessor
additional rent (“Additional Rent”) in a lump sum in an amount needed to provide
the Lessor with the same after-tax yield and after-tax cash flow as would have
been realized by the Lessor had the Lessor been entitled to treat the Lease
(taken together with the Sale and Leaseback Agreement) as a loan from Lessors to
Lessee. The Additional Rent shall be computed by Lessors, which computation
shall be binding on Lessee. The Additional Rent shall be due immediately upon
written notice by Lessors to Lessee of a Lessor’s inability to obtain tax
benefits, the inclusion of any amount in income other than the Rent or the
recognition of income in respect of the Rent earlier than anticipated pursuant
to this Agreement. The provision of this Paragraph 30 shall survive the
termination of this Agreement.



 

-18-

--------------------------------------------------------------------------------




 
 
31.  OBSERVER RIGHTS. Lessors shall designate up to two (2) authorized
representatives who shall be entitled to (a) attend all meetings of Lessee’s
Board of Directors and committees appointed by Lessee’s Board of Directors as a
non-voting observer and (b) receive all information provided to members of
Lessee’s Board of Directors and members of committees appointed by Lessee’s
Board of Directors.
 
32.  GOVERNING LAW; SEVERABILITY. The Lease shall be governed by the laws of the
State of New York without giving effect to the conflict of law principles
thereof. If any provision shall be held to be invalid or unenforceable, the
validity and enforceability of the remaining provisions shall not in any way be
affected or impaired.
 
Lessee acknowledges that Lessee has read the Lease, understands it, and agrees
to be bound by its terms and conditions. Further, Lessee and Lessors agree that
the Lease, the Sale and Leaseback Agreement and the TIC Agreement are the
complete and exclusive statement of the agreement between the parties relating
to the subject matter hereof, superseding all proposals or prior agreements,
oral or written, and all other communications between the parties relating to
the subject matter hereof.
 
33.  CONCERNING THE TRUST COMPANY. Notwithstanding any other provision herein or
elsewhere, this Agreement has been executed and delivered by Deutsche Bank
National Trust Company, not in its individual capacity, but solely in its
capacity as Equipment Trustee of Trust, in no event shall Deutsche Bank National
Trust Company or the Equipment Trustee have any liability in respect of the
representations, warranties, or obligations of Trust hereunder, as to all of
which recourse shall be had solely to the assets of the relevant series of
Trust, and for all purposes of this Agreement, Deutsche Bank National Trust
Company shall be entitled to the benefits of the governing instrument of Trust.
 
[Remainder of Page Intentionally Left Blank]



 

-19-

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have executed or caused this Agreement to
be duly executed as of the date first written above.
 
LESSEE:
 
CFHS HOLDINGS, INC., a Delaware corporation
 
By:
Name: Title:
 
LESSORS:
 
CFHS EQUIPMENT HOLDINGS TRUST, a Delaware statutory trust
 
By: DEUTSCHE BANK NATIONAL TRUST COMPANY, not it its individual capacity but
solely as Equipment Trustee
 
By:
Name: Title:
 
CFHS LEASING, LLC,
a Delaware limited liability company
 
By:
 
Name: Title:
 